Citation Nr: 0836520	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In a November 2007 decision, the Board denied entitlement to 
service connection for CAD, claimed as secondary to diabetes 
mellitus.  

The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  By a June 2008 Order, 
the Court granted a June 2008 Joint Motion for Remand and 
vacated the Board's November 2007 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand wherein the parties maintained that the 
Board failed to provide adequate reasons and bases in denying 
service connection for CAD, claimed as secondary to diabetes 
mellitus.  Secondary service connection is awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2007).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In the November 2007 decision, the Board determined that an 
April 2007 VA medical opinion, which determined that the 
veteran's CAD was not secondary to his diabetes mellitus, was 
more probative than private medical opinions from April 2003 
and October 2006, which both indicated that the veteran's 
diabetes predated his diagnosis of CAD, with subsequent 
myocardial infarction, even though diabetes was not diagnosed 
at that time.  

In the June 2008 Joint Motion, the parties stated:

. . . that a remand is required because 
the Board erred by not providing an 
adequate statement of reasons or bases 
for its finding that the April 2007 VA 
medical opinion was adequate for rating 
purposes because that opinion did not 
address whether the veteran's CAD was 
aggravated (as opposed to caused) by his 
service-connected diabetes.  

See June 2008 Joint Motion for Remand, page 3.

In light of the point raised in the Joint Motion, the Board 
feels that further action on this matter is warranted.

In addition, the record shows that in October 2008 the 
veteran submitted additional medical evidence - an August 
2008 statement from Dr. P.R. wherein he opines that the 
veteran's service-connected diabetes mellitus aggravated his 
CAD - in support of his claim.  The VA examiner should 
consider this evidence in providing the requested opinion.  



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
physician who provided the April 2007 
medical opinion for an addendum.  The 
physician should indicate that the 
claims file has been reviewed, 
including the August 2008 opinion from 
Dr. P.R.  In the addendum, the 
physician should opine whether it is at 
least as likely as not that the non-
service-connected CAD was aggravated by 
the veteran's service-connected 
diabetes mellitus.  The rationale 
should be provided.  If the April 2007 
VA physician is unavailable, arrange 
for an appropriate VA physician to 
review the claims folder, examine the 
veteran if necessary and provide the 
requested opinion.

2.  Then readjudicate the claim for 
service connection in light of the 
additional evidence obtained, including 
Dr. P.R.'s August 2008 medical opinion.  
If the benefit sought is not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




